330 S.W.3d 868 (2011)
STATE of Missouri, Respondent,
v.
Jeffrey Lamott BOLDEN, Appellant.
No. WD 71834.
Missouri Court of Appeals, Western District.
February 8, 2011.
Rosalyn Koch, Columbia, MO, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, Jefferson City, MO, for respondent.
*869 Before Division Three: CYNTHIA L. MARTIN, Presiding Judge, JAMES E. WELSH, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Jeffrey Bolden appeals from a jury verdict finding him guilty of second degree felony murder, section 565.021.1(2), and assault of emergency personnel in the second degree, section 565.082. On appeal, Bolden claims that the trial court: (1) erred in instructing the jury on second degree felony murder using the predicate crime of assault, which could have been charged as manslaughter; (2) plainly erred in submitting Instruction No. 15 to the jury because the instruction submitted the use of deadly force though the evidence did not support this submission; and (3) erred in admitting the testimony of Officer Tonya Price over objection because the testimony was implied hearsay. We affirm. Rule 30.25(b).